DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 April 2021, 03 November 2021 and 13 June 2022 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13, “to measure a hight” should read -- to measure a height --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 4-5: “a horizontal moving device configured to move the head in a horizontal direction relative to the front surface of the board;” 
Claim 1, lines 6-7: “a vertical moving device configured to move the holding member in a vertical direction relative to the front surface of the board;”
Claim 1, lines 11-14: “a control device configured to cause the horizontal moving device and the board height sensor to operate so as to enable the board height sensor to move horizontally to multiple measuring points to measure a height of the front surface of the board at each of the multiple measuring points,”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reference plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
The phrase: “wherein the control device corrects the target mounting position by offsetting it by an amount corresponding to the positional deviation in an opposite direction.” (claim 4, lines 1-2) is vague and/or indefinite since it is unclear what would be an opposite direction applicant is referring to.  Note independent claim 1 recites both horizontal and vertical directions.
Claim 3 depends on claim 2. Therefore, claims 2-3 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20090125141) in view of Takahira (US 20160255754).
Regarding claim 1, Noda teaches,
A component mounting device (component mounting apparatus 101, Fig. 1) for mounting a component on a front surface of a board (circuit board 3, Fig. 1) which is conveyed by a board conveyance device (conveyance guide 2 functions as a board position determining means for conveying a circuit board 3, Fig. 1, para. [0050]), comprising: 
a head (transport head 8, Fig. 2) having a holding member (nozzle units 12, Fig. 2) configured to hold a component (nozzle 13 that sucks and holds an electronic component P, para. [0051]); 
a horizontal moving device (transport head 8 is provided on a side portion of the X table 7 and moved in the X direction by driving the X table 7, Fig. 1, para. [0050]) configured to move the head in a horizontal direction relative to the front surface of the board; 
a vertical moving device (elevation unit 12a that moves up and down the nozzle 13 in a Z direction is provided for each nozzle unit 10, Fig. 2, para. [0051]) configured to move the holding member in a vertical direction relative to the front surface of the board; 
a board height sensor (height detection sensor 10, Fig. 2) provided movably in the horizontal direction by the horizontal moving device and configured to measure a height of the front surface of the board (camera 9 and a height detection sensor 10 are provided beside the transfer head 8, para. [0050], height detection sensor 10 detects the height of the board surface 3a, para. [0052]); and 
a control device (control section 15, Fig. 2) configured to cause the horizontal moving device and the board height sensor to operate so as to enable the board height sensor to move horizontally to multiple measuring points to measure a height of the front surface of the board (a control section 15 functions as a means for correcting the mounting height on the basis of the displacement magnitude from the work reference surface 3b and performs correction of the mounting height by adjusting the descent stroke of the nozzle 13 by controlling the driving of the elevation unit 12a, para. [0053]) at each of the multiple measuring points (measurement spots s1 through s4, see Fig. 5A, para. [0054]), obtain a positional deviation (displacement magnitudes xm, ym, see Figs. 6 to 7, para. [0056] and [0061]) of a target mounting position on the front surface of the board in the horizontal direction of the board so obtained (see para. [0056]) and obtain a positional deviation of the target mounting position in the vertical direction (zm, which is the displacement magnitude at the XY coordinates {xm, ym}, Fig. 6, para. [0061]) based on the measured heights of the front surface of the board, correct the target mounting position based on the positional deviation in the horizontal direction so obtained and the positional deviation in the vertical direction so obtained (mounting height correction is performed by using the Z-coordinate value zm as a correction amount for the mounting on the board surface 3a, para. [0061]), and cause the head, the horizontal moving device, and the vertical moving device to operate so as to mount the component in the target mounting position so corrected (calculating a correction amount h2 by arithmetic processing of a displacement amount zm of the curved surface model 20 from the XY coordinates {xm, ym} of the mounting spot m as shown in FIG. 6 and carrying out the correction, para. [0065]). 
 Noda does not teach obtaining an inclination of the front surface of the board based on the height of the front surface of the board measured. 
However, Takahira teaches a component mounting apparatus having a distance detector that detects a height from the head actuator 801 to a top surface of the board 501 on which a component is mounted in which,
an inclination of the front surface of the board based on the height (changing the position of a nozzle by obtaining a shift in target mount position due to a tilt of a board, Fig. 14, para. [0093-0095]). 
As claim best understood, Noda teaches a board height detection sensor that measures board height at multiple points and detects a positional deviation in horizontal (X-Y) direction as well as in the Z-direction. Takahira teaches a distance detector that measures height from the head actuator and detects the tilt of the top surface of a board. Therefore, in view of the teachings of Takahira, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the component mounting apparatus 101 taught by Noda to obtain an inclination or tilt of the top surface of the board by a distance detection sensor 850 so that it enables to correct the position deviation in vertical direction and to yield high positioning accuracy even with a curling of a board. 

Regarding claims 2-4, Takahira further teaches,
Claim 2.		The component mounting device according to claim 1, wherein assuming that an inclination of the front surface of the board is referred to as  and that a distance in the horizontal direction from the inclination fulcrum of the front surface of the board on the reference plane to the target mounting position at a reference height is referred to as c, a positional deviation  in the horizontal direction of the front surface of the board is calculated by =c { 1-cos ()} (a distance from an end of the board 502 to a target mount position 505 equal to a distance x0 from an end of the board 502 to a target mount position 503 on an uncurled board, Δx can be obtained as Δx = x0 cos θ by using a complex plane, para. [0095]).  

Claim 3. 	The component mounting device according to claim 2, wherein assuming that heights of the front surface of the board measured at the two measuring points are referred individually to as a, b, and that a distance in the horizontal direction between the two measuring points is referred to as c, the inclination  of the front surface of the board is calculated by =tan- {(b-a)/c} (y2 illustrated in FIG. 14 can be obtained as y2=y0−y1. From tan θ=y2/x0, the value θ can be obtained, para. [0095]).

Claim 4.		As best understood, Noda discloses the component mounting device according claim 1, wherein the control device corrects the target mounting position by offsetting it by an amount corresponding to the positional deviation in an opposite direction (“[A]fter Δx is obtained, one of the actuators 109, 110, 111, and 112 moves the head actuator 801 by −Δx, and component mounting is performed, para. [0096], see Note below).
Note: it is obvious for a person of ordinary skill in the art that subtracting the correction amount is equivalent to offsetting the positional deviation by an amount in opposite direction, see Noda para. [0065], “subtracting the correction amount h2 from a mounting height h1 adjusted to the work reference surface 3b, the mounting height h3 is calculated”.  
However, if applicant disagrees, Takahira discloses target mounting position (505, see for example Figs. 5 and 14) by offsetting (correcting delta X) in an opposite direction, see [0062], [0095].
Therefore, in view of the teachings of Takahira, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the component mounting apparatus taught by Noda to calculate the positional deviation and the inclination angle using a complex plate as taught by Takahira so that it enables to obtain position deviations in vertical as well as horizontal directions and to correct the respective moving devices to operate to yield high positioning accuracy even with a curling on a board.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Endo (US 20120317804) teaches an electronic component mounting device and a method for mounting so that to improve both the operation quality and the productivity based on height precision based on the type of electronic components are stored as operation data. 

Prior art of record Teraoka (WO 2014033856) teaches a component mounter having a method for correcting the height of a substrate by measuring the height at a plurality of measurement points on a substrate and correcting the height of a work point so that it increases the throughput in substrate production. 

Prior art of record Morimoto (US 6606788) teaches a component mounter having a component recognizing method, by applying light to leads on a mounting surface of an electronic component and executing positional detection of the leads by a height detecting section, comprising a 3-D sensor and the electronic component is mounted on the board through the execution of the positional correction of X, Y, and theta based on the position detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729